DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 10-13 of U.S. Patent No. 11,215,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are not distinct from the patent claims as set forth in the table below:
17/887,715
USPN 11,415,245
Remarks
1. A firefighting hose capable of laying flat when not pressurized by water flowing therethrough, the hose consisting of: 

an outer jacket woven from continuous strands of para- and/or meta-aramid fibers; 


an expandable polymeric liner comprising an inner jacket of woven fibers configured to create pores therethrough and a material extruded through the pores of the inner jacket so as to fill the pores and cover an inner and/or outer facing of the inner jacket, wherein the material is at least one selected from: ethylene propylene diene monomer rubber (EPDM), mixtures of EPDM and styrene butadiene rubber (SBR), polychloroprene, and nitrile rubber; and 

wherein the outer jacket and the inner jacket move independently except when the firefighting hose is pressurized.
1. An attack hose for firefighting applications, the hose consisting of: 


a woven outer jacket made from continuous strands of para- and/or meta-aramid fibers; 

an expandable polymeric liner comprising nitrile rubber extruded through an inner woven jacket made of nylon and/or polyester fibers; and 












wherein, when the hose is pressurized, the woven outer jacket and the expandable polymeric liner move as a single unitary object and, 

when the hose is not pressurized, the hose flattens and the expandable polymeric liner moves freely within the woven outer jacket.
The claims of the application anticipated by the claims of the patent.
2. The hose of claim 1 wherein the woven fibers comprise nylon and/or polyester fibers.
From claim 1 “an inner woven jacket made of nylon and/or polyester fibers;
Claim 2 of the application is anticipated by claim 1 of the patent
3. The hose of claim 1 wherein the continuous strands form a yarn.
3. The hose of claim 1 wherein the continuous strands are formed from a yarn.
Claim 3 of the application is anticipated by claim 3 of the patent
4. The hose of claim 3 wherein the yarn has a denier between 1000 and 2250.

The specifics of the yarn claimed are functional equivalents of the patent
5. The hose of claim 1 wherein the para-aramid fibers consist essentially of poly-paraphenylene terephthalamide.
6. The hose of claim 1 wherein the para-aramid fibers consist essentially of poly-paraphenylene terephthalamide.
Same claim
6. The hose of claim 1 wherein the meta-aramid fibers consist essentially of poly-m-phenylene isophthalamide.
7. The hose of claim 1 wherein the meta-aramid fibers consist essentially of poly-m-phenylene isophthalamide.
Same claim
8. The hose of claim 1 wherein the woven outer jacket has warp yarn with between 165 and 196 ends and filler yarn with between 36.5 and 41 picks
4. The hose of claim 3 wherein the woven outer jacket has warp yarn with between 165 and 196 ends and filler yarn with between 36.5 and 41 picks.
Same claim
9. The hose of claim 1 wherein inner woven jacket has warp yarn with about 192 ends and filler yarn with about 48 picks.
5. The hose of claim 3 wherein inner woven jacket has warp yarn with about 192 ends and filler yarn with about 48 picks.
Same claim
10. The hose of claim 1 wherein the firefighting hose has a length between fifty and one hundred feet.

Specifying a length of 50 to 100 feet is an obvious variant of the patent claim
11. The hose of claim 1 wherein the firefighting hose has a flat width greater than 3 inches.

A flat width of 3 inches is an obvious variant of the patent claim
12. The hose of claim 1 wherein the firefighting hose has a burst pressure rating of at least 1500 pounds per square inch.

A burst pressure rating of at least 1500 psi is an obvious variant of the patent claim
13. The hose of claim 1 wherein the firefighting hose sustains operating pressures of at least 300 pounds per square inch.

A hose that can sustain operating pressure of at least 300 psi is an obvious variant of the patent claim 
14. A firefighting hose capable of laying flat when not pressurized by water flowing therethrough, the hose comprising: 

an outer jacket woven from continuous strands of para- and/or meta-aramid fibers; 


an expandable polymeric liner comprising an inner jacket of woven fibers configured to create pores therethrough and a material extruded through the pores of the inner jacket so as to fill the pores and cover an inner and/or outer facing of the inner jacket, 

wherein the material is at least one selected from: ethylene propylene diene monomer rubber (EPDM), mixtures of EPDM and styrene butadiene rubber (SBR), polychloroprene, and nitrile rubber; 

a heat-reflective film including a metallic or semi-metallic material interposed between the outer jacket and the expandable inner polymeric liner
10. An attack hose for firefighting applications, the hose comprising: 



a woven outer jacket made from continuous strands of para- and/or meta-aramid fibers; 

an expandable polymeric liner comprising nitrile rubber extruded through an inner woven jacket made of nylon and/or polyester fibers; and 













a heat-reflective film including a metallic or semi-metallic material interposed between the woven outer jacket and the expandable inner polymeric liner.


The claims of the application anticipated by the claims of the patent.
15. The hose of claim 14 wherein the heat-reflective film comprises biaxially-oriented polyethylene terephthalate film onto which the metallic or semi-metallic material is deposited.
11. The hose of claim 10 wherein the heat-reflective film comprises biaxially-oriented polyethylene terephthalate film onto which the metallic or semi-metallic material is deposited.
Same claim
16. The hose of claim 14 wherein the metallic or semi-metallic material is deposited on a backing mat made from at least one selected from: fibrous glass, para- and/or meta-aramid fibers, polyester, nylon, biaxially-oriented polyethylene terephthalate high-temperature polymeric material, and combinations thereof.


13. The hose of claim 10 wherein the metallic or semi-metallic material is deposited on a backing mat made from at least one selected from: fibrous glass, para- and/or meta-aramid fibers, polyester, nylon, biaxially-oriented polyethylene terephthalate high-temperature polymeric material, and combinations thereof.
Same claim
17. The hose of claim 14 wherein the metallic or semi-metallic material includes one or more selected from: aluminum, titanium, zirconium, carbon, silicon, and combinations of one or more of the foregoing.
12. The hose of claim 11 wherein the metallic or semi-metallic material includes aluminum.


Functionally equivalent claims


Allowable Subject Matter
Claims 1-17, some of which are rejected under the double patenting section above, are otherwise allowable for the same reasons patent claims 1 and 10 were allowed, as set forth in parent case 16/878,718.  Claim 7 is not subject to a double patenting rejection and is allowable for the same reasons that clam 1 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753